92 F.3d 1169
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Derrick ANDERSON, Plaintiff, Appellant,v.TOWER RECORDS, et al., Defendants, Appellees.
No. 96-1150.
United States Court of Appeals, First Circuit.
Aug. 13, 1996.

Derrick Anderson on brief pro se.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Derrick Anderson appeals pro se the dismissal, on remand, of his claims against Tower Records, two Tower Records security guards, their supervisor, and "any other respondeat superiors" brought pursuant to 42 U.S.C. § 1983.  The district court earlier dismissed the claims as frivolous within the meaning of 28 U.S.C. § 1915(d) because Anderson failed to state facts showing that defendants acted under "color of law."   We vacated the dismissal, ruling that Anderson should be afforded the opportunity to replead.  Anderson v. Tower Records, No. 95-1585, slip op. at 3-4 (1st Cir.  Nov. 8, 1995).  In so ruling, we stressed that Anderson, in his original complaint, had not met the "color-of-law" requirement through adequate allegations of fact (let alone proof).  Id. On remand, Anderson submitted a "Reiteration of Civil Rights Complaint" which was not significantly different from his original complaint.  Under the circumstances, and in light of the fact that Anderson was afforded the opportunity to amend, we think the district court properly dismissed the claims on the merits.


2
Affirmed.